DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/26/2022 has been entered. Claims 1-5, 7-8, 10-11, 13-19, and 21 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 10/27/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Luh (US 6414646, cited by the applicant).
Regarding claim 1, Rao teaches the following:
an array-fed reflector, AFR, antenna assembly comprising: 
an AFR antenna (figure 4) comprising: 
a feed array (elements 104/120/122, figures 1 and 4); and 
a reflector (element 102/408, figures 1 and 4, paragraph [0041]); and 
a mechanism (element 406, figure 4) for moving a position of the reflector relative to a position of the feed array such that a focal region of the reflector is movable with respect to the position of the feed array (paragraphs [0041]-[0042]).
Rao does not explicitly teach wherein the profile of the reflector surface is such that each feed of the feed array generates a plurality of beams, such that the AFR antenna has multi-beam coverage; and wherein the mechanism is arranged to move the position of the reflector relative to the position of the feed array so as to cause each of the plurality of beams to be fully focused, a fully defocused, or partially defocused.
However Rao does teach that the mechanism is arranged to move the position of the reflector relative to the position of the feed array (paragraphs [0041]-[0042]). Since the distance can be modified, depending on the distance between the feed array and the reflector, each of the plurality of beams can be fully focused, a fully defocused, or partially defocused.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the mechanism is arranged to move the position of the reflector relative to the position of the feed array such each of the plurality of beams can be fully focused, a fully defocused, or partially defocused as suggested by the teachings of Rao as altering the distance between the feed array and the reflector can be used to change the type of AFR antenna which can be used to alter the performance of the AFR antenna assembly to a desired performance mode.
Rao also teaches that the reflector is fed by a feed array (elements 104/120/122, figures 1 and 4), and therefore there would be multiple beams reflected from the reflector. Furthermore, each element of the feed array has multiple beams since antennas have a main beam, sidelobes, and backlobes which are all part of the radiation diagram of the feed element. 
Luh suggests the teachings of an antenna with a mechanism for moving a position of the reflector (element 15, figures 1-3 and 6-7), wherein the profile of the reflector surface is such that each feed of the feed array generates a plurality of beams, such that the AFR antenna has multi-beam coverage (column 2, line 23-64, figures 15-17). Luh also suggests that the reflectors can be used in both a singular feed, or with a feed array (column 2, lines 56-59).
It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the profile of the reflector surface of Rao to be such that each feed of the feed array generates a plurality of beams, such that the AFR antenna has multi-beam coverage as suggested by the teachings of Rao and Luh in order reconfigure the shape of the reflector which can be used to adjust the AFR antenna assemblies parameters such as beam shape, gain, sidelobes, and coverage area (Luh, column 2, lines 56-59).

Regarding claim 4, the combination of Rao and Luh as referred in claim 1 teaches the following:
wherein the mechanism comprises means for tilting the orientation of the reflector relative to the orientation of the feed array (Rao, paragraph [0042]).

Claims 2-3, 7, 10-11, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Luh (US 6414646, cited by the applicant), and further in view of Behroozi et al. (US 2014/0333491, hereby referred as Behroozi).
Regarding claim 2, the combination of Rao and Luh as referred in claim 1 teach the AFR antenna assembly with the exception for the following:
wherein the mechanism comprises a telescopic arm coupling the reflector to a feed array mount, such that the reflector is zoomable relative to the feed array.
Behroozi suggests the teachings of wherein the mechanism comprises a telescopic arm (“The linkage 440 may be a structure that is connected to one or both of the radiator 420 or the reflector 410 and includes adjustable elements, telescoping components…”, paragraph [0100]) coupling the reflector (element 410, figures 4C-D) to a feed mount (element 420, figures 4C-D), such that the reflector is zoomable relative to the feed array.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the mechanism of the combination of Rao and Luh to comprises a telescopic arm coupling the reflector to a feed array mount, such that the reflector is zoomable relative to the feed array as suggested by the teachings of Behroozi as using a telescopic arm is a known alternative technique from a handful number of technique to adjust the distance between a feed and a reflector to alter the resonant characteristics of the AFR antenna assembly (paragraph [0100]).

Regarding claim 3, Rao as modified in claim 2 teach the AFR antenna assembly with the exception for the following:
wherein the reflector has a size configured based on a maximum distance between the reflector and the feed array provided by the telescopic arm.
However Behroozi suggests the teachings of wherein the mechanism comprises a telescopic arm (“The linkage 440 may be a structure that is connected to one or both of the radiator 420 or the reflector 410 and includes adjustable elements, telescoping components…”, paragraph [0100]) coupling the reflector (element 410, figures 4C-D) to a feed mount (element 420, figures 4C-D), such that the reflector is zoomable relative to the feed array. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the reflector of Rao as modified to have a size configured based on a maximum distance between the reflector and the feed array provided by the telescopic arm as suggested by the teachings of Behroozi since if the reflector had a smaller size that was not configured based on a maximum distance, then when the telescopic arm was at its maximum extend length, then some of the signals from the feed array would miss the radiator and have its beams go behind the reflector which would hinder the performance of the AFR antenna. 

Regarding claim 7, the combination of Rao and Luh as referred in claim 1 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 1 (as explained in claim 1 above).
The combination of Rao and Luh does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of the combination of Rao and Luh to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Regarding claim 10, the combination of Rao, Luh, and Behroozi as referred in claim 2 teaches the following:
wherein the mechanism comprises further means for tilting the orientation of the reflector relative to the orientation of the feed array (Rao, paragraph [0042]).

Regarding claim 11, the combination of Rao, Luh, and Behroozi as referred in claim 3 teaches the following:
wherein the mechanism comprises further means for tilting the orientation of the reflector relative to the orientation of the feed array (Rao, paragraph [0042]).

Regarding claim 16, Rao as modified in claim 2 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 2 (as explained in claim 2 above).
Rao as modified does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Rao as modified to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Regarding claim 18, the combination of Rao and Luh as referred in claim 4 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 4 (as explained in claim 4 above).
The combination of Rao and Luh does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of the combination of Rao and Luh to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]).  

Regarding claim 21, Rao as modified in claim 10 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 10 (as explained in claim 10 above).
Rao as modified does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Rao as modified to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Luh (US 6414646, cited by the applicant), and further in view of Scolamiero et al. (US 2012/0229355, hereby referred as Scolamiero).
Regarding claim 5, the combination of Rao and Luh as referred in claim 1 teach the AFR antenna assembly with the exception for the following:
comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface.
However Luh does suggests applying a shaping function to the surface of the reflector (column 2, line 23-64).
Scolamiero suggests the teachings of comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao and Luh to comprise a means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface as suggested by the teachings of Luh and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing (Scolamiero, paragraphs [0002] and [0030]).

Regarding claim 15, the combination of Rao and Luh as referred in claim 4 teach the AFR antenna assembly with the exception for the following:
comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface.
However Luh does suggests applying a shaping function to the surface of the reflector (column 2, line 23-64).
Scolamiero suggests the teachings of comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao and Luh to comprise a means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface as suggested by the teachings of Luh and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing (Scolamiero, paragraphs [0002] and [0030]).

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Luh (US 6414646, cited by the applicant) and Behroozi et al. (US 2014/0333491, hereby referred as Behroozi), and further in view of Scolamiero et al. (US 2012/0229355, hereby referred as Scolamiero).
Regarding claim 8, the combination of Rao, Luh, and Behroozi as referred in claim 7 teach the AFR antenna assembly with the exception for the following:
further comprising: optimisation means for determining an optimum shaping function for the surface of the reflector based on the relative position of the reflector and the feed array.
However Luh does suggests optimisation means for determining an optimum shaping function for the surface of the reflector (column 2, line 23-64).
Scolamiero also suggests the teachings of optimisation means for determining an optimum shaping function for the surface of the reflector (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao, Luh, and Behroozi to an optimisation means for determining an optimum shaping function for the surface of the reflector based on the relative position of the reflector and the feed array as suggested by the teachings of Luh and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing, as different distances may require further modifications to the reflector (Scolamiero, paragraphs [0002] and [0030]).

Regarding claim 13, the combination of Rao, Luh, and Behroozi as referred in claim 2 teach the AFR antenna assembly with the exception for the following:
comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface.
However Luh does suggests applying a shaping function to the surface of the reflector (column 2, line 23-64).
Scolamiero suggests the teachings of comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao, Luh, and Behroozi to comprise a means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface as suggested by the teachings of Luh and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing (Scolamiero, paragraphs [0002] and [0030]).

Regarding claim 14, the combination of Rao, Luh, and Behroozi as referred in claim 3 teach the AFR antenna assembly with the exception for the following:
comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface.
However Luh does suggests applying a shaping function to the surface of the reflector (column 2, line 23-64).
Scolamiero suggests the teachings of comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao, Luh, and Behroozi to comprise a means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprises one or more actuators coupled to one or more movable sections of the reflector surface as suggested by the teachings of Luh and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing (Scolamiero, paragraphs [0002] and [0030]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Luh (US 6414646, cited by the applicant) and Scolamiero et al. (US 2012/0229355, hereby referred as Scolamiero), and further in view of Behroozi et al. (US 2014/0333491, hereby referred as Behroozi).
Regarding claim 19, the combination of Rao, Luh, and Scolamiero as referred in claim 5 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 5 (as explained in claim 5 above).
The combination of Rao, Luh, and Scolamiero does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of the combination of Rao, Luh, and Scolamiero to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other various rejections may be used to teach the claimed limitations as recited in the English translation of Notice of Opposition disclosed by the applicant. Luh (US 6414646) could also be used on its own to reject the current limitations of claim 1 since it disclosed that the antenna feed may be an array. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However if the claims were limiting to a single reflector that was connected with the feed array by the mechanism for moving the position, it would overcome the Luh reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845